ON MOTION FOR ORDER DIRECTING COUNSEL TO PETITION THE FLORIDA SUPREME COURT FOR WRIT OF CERTIORARI
PER CURIAM.
The appellant seeks an order from the court directing the public defender to pursue his petition for writ of certiorari to the Florida Supreme Court.
Appellant was convicted of robbery from which conviction appellant took a plenary appeal to this court. The public defender represented him for appellate purposes. His conviction was per curiam affirmed, Cox v. State, 317 So.2d 152, Fourth District Court of Appeal, Opinion filed July 11, 1975. Appellant was then informed that *450his counsel would not pursue his case and appeal any further. Appellant now seeks an order requiring counsel to do so.
We deny appellant’s motion as it is not necessary to provide an indigent person with counsel for a discretionary review to this State’s Supreme Court. Ross v. Moffitt, 417 U.S. 600, 94 S.Ct. 2437, 41 L.Ed.2d 341 (1974).
Denied.
WALDEN, C. J., and OWEN and CROSS, JJ., concur.